





Exhibit 10.17






MURPHY OIL CORPORATION


PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT


Performance-Based
Restricted Stock Unit Award Number




[[GRANTNUMBER]]


Name of Grantee




[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]


Target Number of Performance-Based Restricted Stock Units Subject to this Grant 

[[SHARESGRANTED]]



This Performance-Based Restricted Stock Unit Award (this “Award”) is granted on
and dated [[GRANTDATE]] (the “Grant Date”), by Murphy Oil Corporation, a
Delaware corporation (the “Company”), pursuant to and for the purposes of the
2018 Long-Term Incentive Plan (the “Plan”). Any terms used herein and not
otherwise defined shall have the meanings set forth in the Plan.


This Agreement is subject to the following terms and provisions. In addition,
certain terms and provisions applicable to this Award may be communicated to you
in a separate brochure (the “Brochure”). By accepting this Agreement, you agree
to the terms and provisions set forth below, in the Plan and in the Brochure.


1.
The Company hereby grants to the employee named above (the “Grantee”) the target
number of Performance-Based Restricted Stock Units set forth above (“Target
RSUs”), each equal in value to one share of Common Stock.



2. This Award is subject to the following vesting and time lapse restrictions:
(a)
In the event that the Performance Measures as set forth in Section 3 below are
satisfied in accordance with the Plan, the size of this Award will be determined
by the Committee, and the Grantee will be paid the value of his or her earned
Target RSUs in Shares during the first quarter of the fiscal year immediately
following the completion of the Performance Measurement Period (as defined
below); provided that, except as set forth in Sections 2(c), 2(d) and 2(e)
below, the Grantee is employed by the Company on both the last day of the
Performance Measurement Period and the date that the Committee determines the
size of this Award.

(b)
In the event that the Grantee’s employment terminates any time prior to the date
that the Committee determines the size of this Award, except as set forth in
Sections 2(c), 2(d) and 2(e) below, he or she will forfeit all Target RSUs
pursuant to this Award.

(c)
In the event of the Grantee’s death, disability, or retirement (as determined in
accordance with the Plan), the Grantee will receive the pro-rata number of
Target RSUs earned for performance completed based upon the number of months
worked pursuant to this Award up to the time of the death, disability, or
retirement event. In the event that the Performance Measures are satisfied in
accordance with the Plan and, as set forth in Section 3 below, and the size of
this Award is determined by the Committee, the Grantee will be paid his or her
Shares during the first quarter of the fiscal year immediately following the
completion of the Performance Measurement Period.

(d)
If the Grantee is not an employee of the Company who is (i) the Chief Executive
Officer of the Company (“CEO”), (ii) an employee who reports directly to the
CEO, or (ii) a Named Executive Officer of the Company, in each case, at any time
during the period beginning on the Grant Date and ending on the date on which a
Change in Control occurs, this Award will fully vest and one hundred percent
(100%) of the Target RSUs granted will be deemed to be earned at the target
level of performance and will be paid in full, without restrictions, upon such
Change in Control; provided, however, that no payment will be made until the
first quarter of 2023 unless such Change in Control also qualifies as a “change
in control event” as determined under Section 409A.



    

--------------------------------------------------------------------------------







Exhibit 10.17






(e)
If the Grantee is an employee of the Company who is (i) the CEO, (ii) an
employee who reports directly to the CEO, or (iii) a Named Executive Officer, in
each case, at any time during the period beginning on the Grant Date and ending
on the date on which a Change in Control occurs, this Award will fully vest and
one hundred percent (100%) of the Target RSUs granted will be deemed to be
earned at the target level of performance and will be paid in full, without
restrictions, upon the occurrence of the Grantee’s Qualifying Termination of
Employment. “Qualifying Termination of Employment” means the termination of the
Grantee’s employment within the two-year period immediately following a Change
in Control (x) by the Company or any of its affiliates without Cause or (y) by
the Grantee for Good Reason. Upon a Qualifying Termination of Employment,
payment will be made as soon as reasonably practicable following the date of the
Qualifying Termination of Employment, less any Shares or amounts deducted for
applicable withholding taxes.

(f)
For purposes of this Agreement, “Cause” means the occurrence of any of the
following:

(i) Any act or omission by the Grantee which constitutes a material willful
breach of the Grantee’s obligations to the Company or any of its affiliates or
the Grantee’s continued and willful refusal to substantially perform
satisfactorily any duties reasonably required of the Grantee, which results in
material injury to the interest or business reputation of the Company or any of
its affiliates and which breach, failure or refusal (if susceptible to cure) is
not corrected (other than failure to correct by reason of the Grantee’s
incapacity due to physical or mental illness) within thirty (30) days after
written notification thereof to the Grantee by the Company; provided that no act
or failure to act on the Grantee’s part shall be deemed willful unless done or
omitted to be done by the Grantee not in good faith and without reasonable
belief that the Grantee’s action or omission was in the best interest of the
Company or its affiliates;
(ii) The Grantee’s commission of any dishonest or fraudulent act, which has
caused or may reasonably be expected to cause a material injury to the interest
or business reputation of the Company or any of its affiliates;
(iii) The Grantee’s plea of guilty or nolo contendere to or conviction of a
felony under the laws of the United States or any state thereof or any other
plea or confession of a similar crime in a jurisdiction in which the Company or
any of its affiliates conducts business; or
(iv) The Grantee’s commission of a fraudulent act or participation in misconduct
which leads to a material restatement of the Company’s financial statements.
(g)
For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following:

(i) Any material diminution in the Grantee’s title, status, position, the scope
of duties assigned, responsibilities or authority, including the assignment to
the Grantee of any duties, responsibilities or authority in any manner adverse
to the Grantee or inconsistent with the duties, responsibilities and authority
assigned to the Grantee prior to a Change in Control;
(ii) Any reduction in the Grantee’s base salary, annual target cash bonus
opportunity or long-term incentive award opportunity immediately prior to a
Change in Control;
(iii) A relocation of more than fifty (50) miles from the location of the
Grantee’s principal job location or office prior to a Change in Control; or


    

--------------------------------------------------------------------------------







Exhibit 10.17






(iv) Any other action or inaction that constitutes a material breach by the
Company or any of its affiliates of any employment or similar agreement pursuant
to which the Grantee provides services to the Company or any of its affiliates;
provided, that the Grantee provides the Company with a written notice of
termination indicating the Grantee’s intent to terminate his or her employment
for Good Reason within ninety (90) days after the Grantee becoming aware of any
circumstances set forth above, that the Grantee provides the Company with at
least thirty (30) days following receipt of such notice to remedy such
circumstances, and, if the Company fails to remedy such circumstances during
such thirty (30) day period, that the Grantee terminates his or her employment
no later than sixty (60) days after the end of such thirty (30) day period.
3.
The “Performance Measures” for this Award are: (i) 80% of the Target RSUs (the
“TSR Units”) shall be based on and subject to the achievement of the Company’s
total shareholder return (“TSR”) over the Performance Measurement Period
compared to the TSR of the Company’s peer group, and (ii) 20% of the Target RSUs
(the “EBITDA/ACE Units”) shall be based on and subject to the achievement of the
amount determined by dividing (a) the sum of the Company’s cumulative earnings
before interest, tax, depreciation and amortization for each of the three years
in the Performance Measurement Period (Cumulative EBITDA), by (b) the sum of the
Company’s average capital employed for each of the three years in the
Performance Measurement Period (ACE). The number of Target RSUs earned (the
“Payout Percentage”) is detailed in the tables below.



a.
TSR Performance Measure. The number of TSR Units earned will be based on the
Company’s percentile ranking in TSR over the Performance Measurement Period
compared to that of the Company’s peer group, as set forth in the table below:

 
 
TSR Percentile Rank
Payout Percentage
Below 25th Percentile
0%
25th Percentile (Threshold)
50%
50th Percentile (Target)
100%
75th Percentile
125%
At or Above 90th Percentile (Maximum)
150%



The Payout Percentage in respect of the TSR Units will be interpolated for
points between the Threshold and Maximum performance levels. Notwithstanding the
foregoing, if the Company’s TSR over the Performance Measurement Period is less
than 0%, the Payout Percentage shall not exceed 100%.


b.
EBITDA/ACE Performance Measure. The number of EBITDA/ACE Units earned will be
based on the Company’s achievement of the amount determined by dividing the
Cumulative EBITDA by the ACE, as defined above, for the Performance Measurement
Period, as set forth in the table below:

 
 
EBITDA/ACE Performance Level
Payout Percentage
Below 16.16%
0%
16.16% (Threshold)
50%
20.20% (Target)
100%
24.24% or Above (Maximum)
200%



The Payout Percentage in respect of the EBITDA/ACE Units will be interpolated
for points between the Threshold and Maximum performance levels.


c.
Performance Measurement Period. The “Performance Measurement Period” under this
Award is January 1, 2020 through December 31, 2022.





    

--------------------------------------------------------------------------------







Exhibit 10.17






4.
Provided that the Performance Measures as set forth in Section 3 above are
satisfied and Shares are to be paid to the Grantee without restriction, such
Shares paid will be the net Shares earned pursuant to Section 3 above less the
number of Shares which must be withheld to satisfy the tax withholding
requirements applicable to such payment of Shares.



5.
In the event of any relevant change in the capitalization of the Company prior
to the issuance of Shares underlying the Target RSUs, the number of Target RSUs
may be equitably adjusted pursuant to the Plan to reflect that change.



6.
This Award is not assignable except as provided under the Plan in the case of
death and is not subject in whole or in part to attachment, execution, or levy
of any kind.



7.
The Grantee shall have no voting rights with respect to Shares underlying the
Target RSUs unless and until such Shares are reflected as issued and outstanding
shares on the Company’s stock ledger.



8.
The Grantee is eligible to receive a payment equivalent to the dividends paid on
shares of Common Stock equal in number to the Target RSUs granted hereunder.
These dividend equivalents will be accrued over the performance period and
included in any Shares issued at the end of the period. In the event that Shares
are not earned, the accompanying accrued dividend equivalents will be forfeited.



9.
The Plan, this Agreement and the Brochure are administered by the Committee. The
Committee has the full authority and discretion to interpret and administer the
Plan consistent with the terms and provisions of the Plan.



Attest:                                                Murphy Oil Corporation




    
___________________________________     By___________________________________


    